 



EXHIBIT 10.17

THIRD AMENDMENT TO

RECEIVABLES PURCHASE AGREEMENT

      THIS THIRD AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT, dated as of
December 6, 2002 (this “Amendment”), is entered into by and among TBSPV, INC.,
as seller (the “Seller”), THOMAS & BETTS CORPORATION, as the initial master
servicer (the “Master Servicer”), BLUE RIDGE ASSET FUNDING CORPORATION, as
purchaser (“Blue Ridge”) and WACHOVIA BANK, NATIONAL ASSOCIATION (successor in
interest to Wachovia Bank, N.A.), as the administrative agent (in such
capacities, the “Administrative Agent”). Capitalized terms used and not
otherwise defined herein are used as defined in the Agreement (as defined below
and amended hereby).

      WHEREAS, the parties hereto have entered into that certain Receivables
Purchase Agreement, dated as of September 21, 2001 (as amended, restated,
supplemented or otherwise modified, the “Agreement”);

      WHEREAS, the parties hereto desire to amend the Agreement in certain
respects as hereinafter set forth;

      NOW THEREFORE, in consideration of the premises and the other mutual
covenants contained herein, the parties hereto agree as follows:

      SECTION 1.1     Amendments.

      The Agreement is hereby amended as follows:

      (a) The following paragraph (m) is added to the end of Section 7.1 of the
Agreement:



        (m) Volume Incentive Discounts: Within five (5) Business Days after each
March Cut-Off Date and each June Cut-Off Date, the Servicer will provide to the
Administrative Agent a summary, in form and substance reasonably satisfactory to
the Administrative Agent, of the aggregate amount of volume incentive discounts
owing by any Originator to all Obligors for sales in each prior calendar year.

      (b) The definition of “Monthly VID Amount” in Exhibit I to the Agreement
is hereby amended and restated in its entirety to read as follows:



        Monthly VID Amount: For any Collection Period other than the March
Collection Period of any year, the aggregate dollar amount of credits or other
reductions in purchase price for goods given by any Originator to its customers
in respect of volume incentive discounts during such Collection Period; provided
however, if any portion of such aggregate dollar amount is identified as
pertaining to sales occurring during a calendar year prior to such Collection
Period and is associated with an annual rebate obligation of such Originator
(such portion being an “Annual VID Amount Adjustment”), the Monthly VID Amount
for such Collection Period shall be reduced by such Annual VID Amount
Adjustment.

      (c) The definition of “Monthly VID Reserve Amount” in Exhibit I to the
Agreement is hereby amended and restated in its entirety to read as follows:



        Monthly VID Reserve Amount: As of any Cut-Off Date, the result obtained
by multiplying (i) the aggregate Sales generated by the Originators during the
Collection Period ending on such Cut-Off Date times (ii) the product of (a) the
highest Monthly VID





--------------------------------------------------------------------------------



 



  Percentage occurring during the twelve consecutive Collection Periods ending
on such Cut-Off Date times (b) two (2.0).

      (d) The definition of “Renewal Expiration Date” in Exhibit I to the
Agreement is hereby amended and restated in its entirety to read as follows:



        Renewal Expiration Date: September 20, 2003.

      (e) The definition of “Volume Incentive Discount Reserve” in Exhibit I to
the Agreement is hereby amended and restated in its entirety to read as follows:



        Volume Incentive Discount Reserve: As of any Cut-Off Date, the sum of
(a) the Monthly VID Reserve Amount and (b) the Annual VID Reserve Amount.

      (f) The following definitions are hereby added in to Exhibit I to the
Agreement in alphabetical order thereto:



        Annual VID Amount: For each March Collection Period and the eleven
Collection Periods immediately following such March Collection Period, the sum
of (i) the aggregate dollar amount of credits or other reductions in purchase
price for goods given by all Originators to its customers in respect of volume
incentive discounts during such March Collection Period and (ii) the aggregate
dollar amount of “Annual VID Amount Adjustments” for all Collection Periods
occurring in the same calendar year as such March Collection Period.          
Annual VID Amount Adjustment: As defined in the definition of “Monthly VID
Amount”.           Annual VID Percentage: For any Collection Period, the result
(expressed as a percentage) obtained by dividing (i) the Annual VID Amount for
such Collection Period by (ii) the aggregate Sales generated by the Originators
during the calendar year immediately preceding the most recent March Collection
Period.           Annual VID Reserve Amount: As of the Cut-Off Date occurring on
January 27, 2002, the product of (i) the Annual VID Reserve Percentage for such
Cut-Off Date times (ii) the aggregate Sales generated by the Originators during
the Collection Period ending on such Cut-Off Date. As of any Cut-Off Date
thereafter, the sum of (a) the Annual VID Reserve Amount as of the Cut-Off Date
immediately preceding such Cut-Off Date and (b) the product of (i) the Annual
VID Reserve Percentage for such Cut-Off Date times (ii) the aggregate Sales
generated by the Originators during the Collection Period ending on such Cut-Off
Date; provided, however, (X) for each March Cut-Off Date, the result of (a) and
(b) above shall be reduced by (c) the product of (i) 70% and (ii) the Annual VID
Reserve Amount as of the December Cut-Off Date immediately preceding such March
Cut-Off Date and (Y) for each June Cut-Off Date, the result of (a) and (b) above
shall be reduced by (d) the product of (i) 30% and (ii) the Annual VID Reserve
Amount as of the December Cut-Off Date immediately preceding such June Cut-Off
Date; and, provided further, based solely upon the information provided by the
Servicer pursuant to Section 7.1(m), the Administrative Agent may require in its
sole discretion, exercised in good faith, an adjustment to the reductions set
forth in (X) and (Y) above.           Annual VID Reserve Percentage: As of any
Cut-Off Date, the lesser of (a) 3.0% and (b) the greater of (i) 1.5% and
(ii) the product of (X) 1.5 and (Y) the Annual VID Percentage for the Collection
Period ending on such Cut-Off Date; provided however, that (i) the Annual VID
Reserve Percentage for each January Cut-Off Date and February

2



--------------------------------------------------------------------------------



 



  Cut-Off Date shall be restated at the following March Cut-Off Date to be equal
to the Annual VID Reserve Percentage for such March Cut-Off Date and (ii) the
Annual VID Reserve Amount shall be recomputed as of such March Cut-Off Date
using such restated Annual VID Reserve Percentage for such January Cut-Off Date
and February Cut-Off Date.           Calculation Period: A Fiscal Month.    
      December Cut-Off Date: For any year, the last day of a December Collection
Period.           December Collection Period: For any year, the Fiscal Month of
December.           February Collection Period: For any year, the Fiscal Month
of February.           February Cut-Off Date: For any year, the last day of a
February Collection Period.           January Collection Period: For any year,
the Fiscal Month of January.           January Cut-Off Date: For any year, the
last day of a January Collection Period.           June Collection Period: For
any year, the Fiscal Month of June.           June Cut-Off Date: For any year,
the last day of a June Collection Period.           March Collection Period: For
any year, the Fiscal Month of March.           March Cut-Off Date: For any year,
the last day of a March Collection Period.           Monthly VID Percentage: For
any Collection Period other than each March Collection Period, the result
(expressed as a percentage) obtained by dividing (i) the Monthly VID Amount for
such Collection Period by (ii) the aggregate Sales generated by the Originators
during the Collection Period immediately preceding such Collection Period. For
each March Collection Period, the Monthly VID Percentage for the February
Collection Period in the same calendar year.

      (g) The definitions of“Accreted Monthly VID Reserve Amount”, “Additional
VID Reserve Amount”, “Adjusted VID Reserve Amount”, “Aggregate VID Balance
Amount”, and “VID Balance” are hereby deleted in their entirety from Exhibit I
to the Agreement.

      SECTION 1.2     Reference to and Effect on the Agreement and the Related
Documents.

      (a) Upon the effectiveness of this Amendment, (i) each of the Seller
Parties hereby reaffirms all representations and warranties made by it in
Article V of the Agreement (as amended hereby) and agrees that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment, (ii) each of the Seller Parties hereby
represents and warrants that no Liquidation Event or Unmatured Liquidation Event
shall have occurred and be continuing and (iii) each reference in the Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
shall mean and be, and any references to the Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the
Agreement shall mean and be, a reference to the Agreement as amended hereby.

      (b) The Seller hereby agrees that in addition to any costs otherwise
required to be paid pursuant to the Transaction Documents (including, without
limitation, any audit fees and due diligence expenses), the Seller shall pay to
the Administrative Agent any reasonable legal fees and out-of-pocket expenses in
connection with the consummation of this Amendment.

3



--------------------------------------------------------------------------------



 



      SECTION 1.3     Effect.

      Except as otherwise amended by this Amendment, the Agreement shall
continue in full force and effect and is hereby ratified and confirmed.

      SECTION 1.4     Governing Law.

      This Amendment will be governed by and construed in accordance with the
laws of the State of New York.

      SECTION 1.5      Severability.

      Each provision of this Amendment shall be severable from every other
provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.

      SECTION 1.6     Counterparts.

      This Amendment may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.

[remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.



  TBSPV, INC.,   as Seller



  By:  /s/ PENELOPE Y. TURNBOW

 

--------------------------------------------------------------------------------

  Name: Penelope Y. Turnbow   Title: Secretary     THOMAS & BETTS CORPORATION,  
as Master Servicer



  By:  /s/ PENELOPE Y. TURNBOW

 

--------------------------------------------------------------------------------

  Name: Penelope Y. Turnbow   Title: Assistant Secretary

[additional signatures to follow]

5

6



--------------------------------------------------------------------------------



 



  BLUE RIDGE ASSET FUNDING CORPORATION,   as Purchaser



    by  Wachovia Securities, Inc.,

  as Attorney-in-Fact



  By:  /s/ DOUGLAS R. WILSON, SR.

 

--------------------------------------------------------------------------------

  Name: Douglas R. Wilson, Sr.   Title: Vice President     WACHOVIA BANK,
NATIONAL ASSOCIATION,   as the Administrative Agent



  By:  /s/ ELIZABETH R. WAGNER

 

--------------------------------------------------------------------------------

  Name: Elizabeth R. Wagner   Title: Director

[end of signatures]

7